DICE, Commissioner.
Appellant’s conviction for robbery, with punishment assessed at life imprisonment, was affirmed by this court on December 18, 1963. Rehearing was denied on February 12, 1964. Pointer v. State, Tex.Cr.App., 375 S.W.2d 293.
Petition for writ of certiorari was granted by the Supreme Court of the United States and in an opinion delivered April 5, 1965, the judgment of this court affirming the conviction was reversed and the cause was remanded for further proceedings not inconsistent with the opinion of the Su*63preme Court. Pointer v. State of Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923, April 5, 1965.
The holding of the Supreme Court of the United States requires that the conviction be reversed by this court and the cause remanded.
It is so ordered.
Opinion approved by the Court.